JlJ LAW              MEMO ENDORSED                    Law Office of Jennifer R. Louis-Jeune
                                                      217 Broadway, Suite 707
----------------~
                                                      New York, New York 10007
     USDCSDNY                                         T: 212. 619. 3730
     DOCUMENT                                         F:212.962.5037
     ELECTRONICALLY FILED                             jenrufer@jljlaw.com
     DOC#:
     DATEF=IL_E_D_:-../l.-•-,3.-Q-=--•/""T,f--
                                                      December 5, 2019

VIAECF
Hon. Andrew L. Carter, Jr.
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                  Re: United States v. Malhotra, et al., 19 Cr. 411 (ALC)

Dear Judge Carter:

Cesar de Castro and I represent Jas Pal in the above-referenced matter. We write, with
the consent of the government and Pretrial Services, to request that the court modify Mr.
Pal's bail conditions.

Mr. Pal is currently on bail subject to supervision by Pretrial Services and he is to have
no computer or internet access, including no smartphone or computer use. His travel is
restricted to the Southern and Eastern Districts of New York. Mr. Pal is a taxi cab
driver. He works in New York, New Jersey and Connecticut. He needs internet access
to allow him to check his bank accounts daily to ensure that his daily earnings have been
deposited appropriately. Without internet access, he must rely on paper statements
which he can only access once a month, which delays the processing of his payments
when there are discrepancies. We request that Mr. Pal's bail conditions be modified to
include the following:

            1. Travel restricted to New York, New Jersey and Connecticut for work
               purposes only, and
            2. No soliciting or providing computer repair or IT services to others, or
               soliciting payment for those services.

Further, we request that the Court remove the condition mandating no computer access,
as he must use a global positioning system ("GPS") such as a Garmin system for work
purposes.
We have communicated with both Pretrial Services Supervising Officer Francesca
Tessier-Miller and AUSA Ryan Finkel regarding this bail modification and neither
objects to this request.

Thank you for your consideration.

                                                                         Respectfully submitted,




                                                                         Jennifer R. Louis-Jeune
cc:     AUSA Ryan Finkel
        Pretrial Services Officer Francesca Tessier-Miller




                                                                          The appli~atiolj~ · --~anted.
                                                                                                          ~    denied.




                                                                   2

      Law Office ofJenrufer R Loms-Jeune   I 217 Broadway, Smte 707 I New York, New York 10007 I T 212.619 3730 I F. 212 962.5037
